Title: To James Madison from James Monroe, 4 March 1803
From: Monroe, James
To: Madison, James


Dear SirNew York March 4. 1803.
I believe the ship is almost ready to sail, but that her detention to sunday will not expose me to any expence. We are ready to embark as soon as I receive my instructions. I left in yr. office the observations of Mr. Ellicot on our southern & western territory, having no time to read them at Georgetown & prefering to take every paper from yr. department in the same packet. I hope you found & will send them on to me, with the map of Mr. Gallatin with yr. dispatches. Excuse the trouble I give you with the enclosed & believe me sincerely yours.
Jas. Monroe
 

   
   RC (DLC: Rives Collection, Madison Papers). Enclosure not identified.



   
   Monroe was probably referring to the “manuscript remarks” concerning the Mississippi region that Andrew Ellicott sent to Jefferson in 1801 (see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:269 and n. 1, 346). Ellicott apparently also sent at a later date the map which accompanied the remarks. On 27 Dec. 1802 he applied to Gallatin for payment for “the map, and observations that accompanied it, which I furnished last year.” Gallatin approved payment of $127, adding that “the work was done at the request of the Secretary and has been & continues to be of great utility” (DNA: RG 217, First Auditor’s Accounts, no. 14,064).


